Shea, J.,
concurring. I agree that the reserved question of the constitutionality of General Statutes § 46b-59 “as applied to the facts of this case” cannot be answered at this time because the facts contained in the record are inadequate. The majority, however, after reaching this conclusion, embarks upon a discussion by way of obiter dicta concerning constitutional issues that have not been reserved, without any explanation of the need to address those issues.
Apparently the purpose of this gratuitous dissertation is to express the view of the majority that the application of § 46b-59 to the defendants is not constitu*241tionally precluded simply because they constitute an intact “nuclear” family. The significance of the defendants’ status as a traditional family unit in the determination of the constitutionality of a visitation order under the statute as well as in the decision of whether the best interests of children, when there is no claim of abuse or mistreatment as in the present case, may warrant interference with parental control over minor children is a matter best left to another day when we have all the facts before us.
“The best teaching of this Court’s experience admonishes us not to entertain constitutional questions in advance of the strictest necessity.” Parker v. Los Angeles, 338 U.S. 327, 333, 70 S. Ct. 161, 94 L. Ed. 144 (1949); see State v. Madera, 198 Conn. 92, 105, 503 A.2d 136 (1985). The majority disregards this principle of constitutional adjudication as well as the restriction upon our authority to render advisory opinions contained in Practice Book § 4147: “The court will not entertain a reservation for its advice upon questions of law arising in any action unless the question or questions presented are such as are, in the opinion of the court, reasonably certain to enter into the decision of the case, and it appears that their present determination would be in the interest of simplicity, directness and economy of judicial action.” Since the issues discussed by the majority have not been included in the reservation and the case is being remanded for a further presentation of the relevant facts, it is difficult to perceive how judicial economy will be enhanced by considering those issues at this time.
Accordingly, I concur only in the result.